                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



MR. DEE’S INC., et al.                 )
                                       )
                        Plaintiffs,    )
                                       )
                  v.                   )           1:19cv141
                                       )
INMAR, INC., et al.                    )
                                       )
                        Defendants.    )



                       MEMORANDUM OPINION AND ORDER

     This matter comes before the Court on Defendants’ “Motion to

Seal Coupon Valuation Chart” (Docket Entry 207 (the “Sealing

Motion”)).   For the reasons that follow, the Court will grant the

Sealing Motion.

                               INTRODUCTION

     Defendants seek to redact an exhibit (Docket Entry 208 (the

“Coupon Valuation Chart”)) that Plaintiffs filed in connection with

their briefing on three motions: (1) Plaintiffs’ motion (i) to

postpone certain deadlines, (ii) to compel Defendants to produce

particular data, and (iii) for a status conference (Docket Entry

166 (the “Discovery Motion”)); (2) Plaintiffs’ motion for class

certification (Docket Entry 150 (the “Certification Motion”)); and

(3) Defendants’ motion to exclude one of Plaintiffs’ experts

(Docket Entry 160 (the “Expert Motion”)). (See Docket Entry 207 at

1–2.)   More specifically, Plaintiffs first attached a redacted

version of the Coupon Valuation Chart as an exhibit (Docket Entry

167-10) to Plaintiffs’ memorandum (Docket Entry 167 (the “Discovery

Memorandum”)) in support of the Discovery Motion.            (See Docket




    Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 1 of 11
Entry 207 at 2.)               Next, during briefing on the Certification

Motion,     Plaintiffs         filed      an   identical       version     of    the    Coupon

Valuation Chart (Docket Entry 172-2) along with their reply (Docket

Entry 172 (the “Certification Reply”)).                    (See Docket Entry 207 at

2.)    Finally, in opposing the Expert Motion, Plaintiffs tendered

another copy of the Coupon Valuation Chart (Docket Entry 175-12) as

an exhibit to their response (Docket Entry 175) (the “Expert

Response”)).          (See Docket Entry 207 at 2.)                   The Sealing Motion

seeks to redact the foregoing copies of the Coupon Valuation Chart,

as well as portions of the Discovery Memorandum, Certification

Reply, and Expert Response that include excerpts from the Coupon

Valuation Chart.             (See id. (citing Docket Entry 167 at 18, Docket

Entry 172 at 3, and Docket Entry 175 at 19).)1

                                          DISCUSSION

       I. Relevant Standards

       Under        Federal    Rule    of      Civil    Procedure     26       (“Rule    26”),

“[u]nless otherwise limited by court order, the scope of discovery

is    as    follows:         Parties   may      obtain     discovery       regarding         any

nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case . . . .”                             Fed. R.

Civ.       P.   26(b)(1).              Rule        26    provides        for     “[l]iberal

discovery       .    .   .    for   the     sole     purpose    of   assisting          in   the


       1
        Page two of the Sealing Motion appears to contain two
typographical errors in the parenthetical citation to the Coupon
Valuation Chart.    Information from the Coupon Valuation Chart
appears at internal page seven of the Certification Reply and
internal page 23 of the Expert Response. (See Docket Entry 172 at
7; Docket Entry 175 at 23.)

                                               -2-




      Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 2 of 11
preparation and trial, or the settlement, of litigated disputes.”

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 34 (1984).                            The

liberal scope of discovery necessitates that the Court “have the

authority to issue protective orders conferred by Rule 26(c).” Id.

Such an order may “limit[] the scope of disclosure or discovery” or

require the sealing of certain materials.                   Fed. R. Civ. P. 26(c).

       “However, the authority granted to a court under Rule 26(c) to

require special handling of information gathered during discovery

is   constrained        by   the    public’s      right   of   access   to     judicial

records.”       Kinetic Concepts, Inc. v. Convatec Inc., No. 1:08CV918,

2010       WL   1418312,     at    *7    (M.D.N.C.   Apr.      2,   2010).2      “[T]wo

independent sources” provide the public with such a right: “the

common law and the First Amendment.”                      Virginia Dep’t of State

Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004).

“[Whereas] the common[-]law presumption in favor of access attaches

to all ‘judicial records and documents,’ the First Amendment

guarantee of access has been extended only to particular judicial

records and documents.”                 Stone v. University of Md. Med. Sys.

Corp., 855 F.2d 178, 180 (4th Cir. 1988) (quoting Nixon v. Warner

Commc’ns, 435 U.S. 589, 597 (1978)); see also United States v.

Moussaoui,         65      F.      App’x     881,     889      (4th     Cir.     2003)

(“Some . . . documents fall within the common[-]law presumption of



       2
        “This constraint arises because ‘[t]he operations of the
courts and the judicial conduct of judges are matters of utmost
public concern.’” Kinetic Concepts, Inc., 2010 WL 1418312, at *7
(quoting Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839
(1978)).

                                            -3-




     Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 3 of 11
access, while others are subject to the greater right of access

provided by the First Amendment.”).

       One or both of those rights of access may apply to discovery

materials (even when subject to a Rule 26(c) protective order) if

such materials      “constitute      ‘judicial   documents    and   records.’”

Kinetic Concepts, Inc., 2010 WL 1418312, at *7 (quoting Stone, 855

F.2d at 180).      Importantly, that designation requires more than

“the mere filing of a document with a court.”                Spear v. Ernst &

Young (In re Policy Mgmt. Sys. Corp.), Nos. 94-2254, 2341, 67 F.3d

296 (table), 1995 WL 541623, at *4 (4th Cir. Sept. 13, 1995)

(unpublished).      To qualify as judicial records, documents must

“play a role in the adjudicative process, or adjudicate substantive

rights.”      United States v. Appelbaum (In re United States), 707

F.3d 283, 290 (4th Cir. 2013); see also Level 3 Commc’ns, LLC v.

Limelight Networks, Inc., 611 F. Supp. 2d 572, 576 (E.D. Va. 2009)

(discussing public right of access to “materials that have been

submitted to courts in connection with civil pleadings or motions

(dispositive or otherwise) or entered by courts into evidence in

the course of hearings or trial, whatever the materials’ origins or

pre-trial confidentiality status might previously have been”).

When no public right of access applies, Rule 26(c)’s “good cause”

standard governs the request to seal or redact discovery material.

See   Hatch   v.   Demayo,   No.    1:16cv925,   2020   WL    6161533,   at   *6

(M.D.N.C. Oct. 21, 2020).          Under that standard, “[t]he court may,

for good cause, issue an order to protect a party or person from



                                       -4-




      Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 4 of 11
annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c).

      When a party proposes to seal judicial records to which a

public right of access applies, the Court begins by “determin[ing]

the source of the right of access with respect to each document,”

as “only then can it accurately weigh the competing interests at

stake.”   Virginia Dep’t of State Police, 386 F.3d at 576 (internal

quotation marks omitted).      “[The common-law] presumption of access

. . . can be rebutted if countervailing interests heavily outweigh

the public interests in access.”       Rushford v. New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988).              The relevant factors

include “whether the records are sought for improper purposes, such

as   promoting   public   scandals    or   unfairly    gaining   a   business

advantage; whether release would enhance the public’s understanding

of an important historical event; and whether the public has

already had access to the information contained in the records.”

In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).            Under

the more stringent First Amendment standard, the Court may seal

material “only on the basis of a compelling governmental interest,

and only if the denial [of access] is narrowly tailored to serve

that interest.”     Stone, 855 F.2d at 180.

      Under either standard, the Court evaluates the competing

interests according to the following procedure.            First, “it must

give the public notice of the request to seal and a reasonable

opportunity to challenge the request.”          Virginia Dep’t of State

Police, 386 F.3d at 576.        Next, “it must consider less drastic

                                     -5-




     Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 5 of 11
alternatives to sealing.”              Id.    Finally, “if it decides to seal[,]

it must state the reasons (and specific supporting findings) for

its       decision       and   the   reasons      for   rejecting     alternatives   to

sealing.”          Id.     Those steps “ensure that the decision to seal

materials will not be made lightly and that it will be subject to

meaningful appellate review.”                Id.

          The legal framework described above applies to requests by a

party to file a redacted document, i.e., a document sealed in part.

See Moussaoui, 65 F. App’x at 889 (“As to those documents subject

to    a    right     of    access,    we   must    then     conduct   the   appropriate

balancing to determine whether the remainder of the document should

remain sealed, in whole or in part.”); see also Wolfe v. Green,

Civ. Action No. 2:08–1023, 2010 WL 5175165, at *2–3 (S.D.W. Va.

Dec. 15, 2010) (granting parties’ joint motion to redact filings

and holding that parties made necessary showing to address both

common-law         and     first-amendment         rights     of   access);     Bethesda

Softworks, LLC v. Interplay Entm’t Corp., Civ. Action No. 09–2357,

2010 WL 3781660, at *9–10 (D. Md. Sept. 23, 2010) (treating motion

to redact transcript as motion to seal).                       “The interest of the

public in the flow of information is protected by [the Court’s]

exercis[e          of]     independent       judgment       concerning      redactions.”

Moussaoui, 65 F. App’x at 888 (citing United States v. Pelton, 696

F. Supp. 156, 159 n. 2 (D. Md. 1986) (noting that court would

“carefully compare the redacted version [of a transcript] to the

unredacted version for accuracy and to determine whether all the

proposed deletions are necessary”)).

                                             -6-




      Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 6 of 11
       II. Analysis

       According to the Sealing Motion, the Coupon Valuation Chart

constitutes a judicial record such that the public possesses a

common-law right of access.        (Docket Entry 207 at 2.)        Applying

that standard, the Sealing Motion contends that countervailing

interests favoring non-disclosure outweigh the public’s interest in

access to the Coupon Valuation Chart.            (See id. at 2–5.)         In

particular, the Sealing Motion asserts that the proposed redactions

would “protect the non-public financial information of private

companies operating in a small, consolidated industry.”             (Id. at

3.)    The Sealing Motion explains that “the Coupon Valuation Chart

reflects [one Defendant’s] attempt to quantify the value of two

initiatives commenced in the late 1990s and early 2000s.”             (Id.)

Pages two through four of the Coupon Valuation Chart reflect those

findings in graphical and tabular form.          (See Docket Entry 208.)

The Sealing Motion proposes to redact the tabular data from those

pages, in addition to all substantive material on “[p]ages [five]

through [ten] of the [Coupon Valuation Chart, which] show data

concerning . . . historical processing volumes, revenues, fees, and

expenses, including allocation of certain charges[.]”               (Docket

Entry 207 at 3.)        In addition, the Sealing Motion proposes to

redact the tabular information from pages 11 through 13, which

“show[s] trends in pre-tax income” in graphical and tabular form.

(See id.)3    To explain the need for redactions, the Sealing Motion


       3
           Although the Sealing Motion references “[p]ages 11 through
                                                       (continued...)

                                     -7-




      Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 7 of 11
contends that disclosure could cause competitive harm and “reduc[e

one Defendant’s] bargaining power.”        (Id. at 3–4.)     The Sealing

Motion further argues that disclosure “would not shed any light on

an issue of historical significance” and that “the public has not

traditionally had access to the information that Defendants propose

to seal.”    (Id. at 4.)

     The Court evaluates the proposed redactions to the Coupon

Valuation Chart under the common-law standard because, as noted by

Defendants, exhibits accompanying the Certification Reply and the

Expert Response constitute judicial records subject to the common-

law right of access.       (See id. at 2 (citing Hatch v. Demayo, No.

1:16CV925, 2020 WL 1676953, at *2 (M.D.N.C. Apr. 6, 2020) (applying

common-law sealing standard to exhibit “filed in connection with a

motion for class certification”), and Lord Corp. v. S & B Tech.

Prods., Inc., No. 5:09–CV–205, 2012 WL 895947, at *1 (E.D.N.C. Mar.

15, 2012) (same, as to document filed in connection with motion in

limine)).)    To the extent the less stringent Rule 26 standard may

apply to exhibits associated with the Discovery Memorandum (to

include the Coupon Valuation Chart), the Court declines to engage

in the Rule 26 analysis.      Assuming the bases in the Sealing Motion

sufficed under Rule 26 but not the common law, that determination

would result in the disclosure of the Coupon Valuation Chart

elsewhere on the record and moot the sealing issue.        In any event,



     3
      (...continued)
16” (Docket Entry 207 at 3 (emphasis added)), the Coupon Valuation
Chart consists of only 13 pages. (See, e.g., Docket Entry 167-10.)

                                   -8-




    Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 8 of 11
because the Court hereafter concludes that the Sealing Motion’s

justifications pass muster under the common-law standard, such

justifications necessarily satisfy Rule 26.

       Turning to the procedural questions, all parties and the

public have possessed access to the Sealing Motion since February

4, 2021.    (See Docket Entry 207.)           No party or member of the public

has filed anything in the intervening time period.                     (See Docket

Entries dated Feb. 4, 2021, to present).                Accordingly, the Court

finds all procedural prerequisites satisfied, as any interested

persons    have    received    “notice    of    the    request   to    seal     and   a

reasonable opportunity to challenge [it],” Virginia Dep’t of State

Police, 386 F.3d at 576.

       As far as substance, Defendants have offered a rationale that

satisfies    the    common-law       standard.         The   Supreme    Court     has

acknowledged that court files should not “serve . . . as sources of

business information that might harm a litigant’s competitive

standing” and that the interest in preventing such misuse may

overcome “the common-law right of inspection.”                Nixon, 435 U.S. at

598.      The Fourth Circuit likewise has recognized limits on the

common-law    “right    of     access    to    court    records,”      noting    that

“unfairly gaining a business advantage” falls outside the proper

use of such records.        In re Knight Pub. Co., 743 F.2d at 235.              Even

when the first-amendment right of access applies, this Court (per

United States District Judge Catherine C. Eagles) previously has

granted     motions    to     seal   “confidential       marketing      and     sales

information,” the disclosure of which would have harmed “[t]he

                                        -9-




    Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 9 of 11
competitive and financial interest[s] of the parties.”                      Bayer

CropScience, Inc. v. Syngenta Crop Prot., LLC, 979 F. Supp. 2d 653,

656–57      (M.D.N.C.     2013).        Here,    because   Defendants’   proposed

redactions likewise concern sensitive business information, the

countervailing interest in preventing misuse of such information

overrides the common-law right of access to the redacted portions

of the Coupon Valuation Chart.                  No less drastic alternative to

almost complete redaction of that document would suffice, as it

contains little other than information that warrants protection

from disclosure.

       The above justification applies to the whole of the Coupon

Valuation Chart, regardless of whether the information appears in

graphical or tabular form.              However, despite earlier requests to

seal the Coupon Valuation Chart in its entirety (see, e.g., Docket

Entry 183 at 3), the Sealing Motion now proposes redactions that

would allow the public to retain access to the graphical, but not

tabular, information (see Docket Entry 208).                     Such distinction

derives not from the interests Defendants have sought to protect

but perhaps from their application of the common-law standard

(which considers “whether the public has already had access to the

information contained in the records,” In re Knight Publ’g Co., 743

F.2d   at    235),   as    well    as    from    the   Court’s   observation,   in

connection with earlier sealing motions, that “a redacted (not

entirely sealed) version of Defendants’ Coupon Valuation Chart has

appeared on the public docket since September 28, 2020” (Docket



                                          -10-




   Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 10 of 11
Entry 199 at 13 n.9 (referencing Docket Entry 167-10)).4         Although

several months of public access undermine, to some extent, the

strength of Defendants’ interest in non-disclosure, the Court

declines to authorize redactions that only partially protect an

interest the Court has deemed sufficient under the common-law

standard.    Accordingly, the Court will construe the Sealing Motion

to request redaction of the sensitive business information wherever

it appears in the Coupon Valuation Chart, in both graphical and

tabular form.

                              CONCLUSION

     Under    the   circumstances,       the   interest   in   protecting

confidential business information outweighs the common-law right of

access to such information in the Coupon Valuation Chart.

     IT IS THEREFORE ORDERED that the Sealing Motion (Docket Entry

207) is GRANTED.

     IT IS FURTHER ORDERED that the Clerk shall strike Docket

Entries 167, 167-10, 172-2, 175, and 175-12. Plaintiffs shall

refile those documents, redacting the Coupon Valuation Chart (and

the briefs excerpting that document) in a form consistent with this

Order’s conclusions.


                                  /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge

March 4, 2021


     4
        Plaintiffs previously filed three copies of the Coupon
Valuation Chart without redacting the graphical information. (See,
e.g., Docket Entry 167-10 at 2–4, 11–13.)

                                  -11-




   Case 1:19-cv-00141-WO-LPA Document 210 Filed 03/04/21 Page 11 of 11
